ll(fi-/S
                                ELECTRONIC RECORD




COA #      02-14-00075-CR                        OFFENSE:        1.01


           Ruth Pin Rogmad v. The State of
STYLE:     Texas                                 COUNTY:         Parker

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    415th District Court


DATE: 05/14/15                    Publish: NO    TC CASE #:      CR12-0294




                        IN THE COURT OF CRIMINAL APPEALS


          Ruth Pin Rogmad v. The State of
STYLE:    Texas                                       CCA#:
                                                                        ^Ife'/f
          A9P£LLAMt\                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

          f&FUbfh                                    JUDGE:
DATE: _    ~almm                                     SIGNED:                            PC:_
JUDGE:                                                PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD